THE COURT
considered the case of Church v. Hubbart [2 Crunch (6 U. S.) 187] conclusive upon this point, against the authenticity of the record. The explanation of the witnesses seems to remove the objection made at the last trial, but the record not being authenticated by a seal, or by proof of its being a true copy, properly and regularly made, it cannot be read.
The defendants offered in evidence a copy of the manifest of the cargo of this vessel, taken in at Havana, certified under the hand of an officer called a notary of registers, without a seal, with a certificate annexed, signed by three notaries, under the seal of the college of notaries, stating that full faith and credit has and ought to be given to the authentications of the notary of registers. This notary certifies, that the paper which he authenticates, is a copy of the manifest of this vessel, made by him at the request of Don Mora, and which is at present in the notarial office, under his charge. Mr. Du-ponceau was examined as a witness, and stated, that from his experience, and having frequently seen copies of papers of this kind from the Spanish colonies, they are always authenticated in this way; but he admitted that he had never been in the Spanish colonies, and that he derived his opinion from no other source than that above mentioned.
THE COURT thought the evidence inadmissible. It does not appear that this notary has charge of these papers, and that he has authority to authenticate them. The copy should have been proved, in the regular way, to be a true copy.
The defendants moved for a nonsuit; there being no invoice produced of the cargo, and the bill of lading furnishing no evidence of plaintiff’s interest, or the value of it.
THE COURT refused to direct the nonsuit. The bill of lading is evidence of interest, and the jury can say. what is the value of the boxes of sugar and segars mentioned in it.
The defendants then permitted the jury to find a verdict, without further argument; intending to move for a new trial.